DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities:  Incorrect claim status identifier.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave part formed intermittently along a circumferential direction”  and “convex part” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 8/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figs 11, 12; description of Figs 11-12.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0024813 to Nakagawa et al. (Nakagawa) in view of US Patent No. 4,513,872 to Bull.
Regarding claim 1, Nakagawa discloses a can body (Fig 1) comprising a cylindrical part (6), a neck part (4) smaller than the cylindrical part in a diameter, a mouth part (1) connected to the neck part, wherein the mouth part comprises a curl part (2) in which an end part of the mouth part including an edge is folded back outward in a radial direction and rolled up (Fig 5 below), said curl part being provided at an outer peripheral part of the mouth part and on a vertical cross section parallel to an axial direction of the can body (Fig 5 below), the curl part (2) is provided with a folded top part (F, Fig 5 below) that is bent to protrude upward in the axial direction, an outer peripheral-upper side bent part (G) that is bent downward in the axial direction from an outer peripheral edge of the folded top part (F), an outer peripheral-lower side bent part (I) which is bent inward in the radial direction at an outer peripheral lower part of the outer peripheral side cylindrical part (H) and convex diagonally downward in the axial direction, a curl end part (2a) including the edge.  Nakagawa does not teach a concave part concave downward in can axis direction and connected to outer peripheral-lower side part and curl end part.  Bull discloses a container body (Fig 1) and in particular discloses a mouth part comprising an outer peripheral part with a curl part (17) with an outer peripheral lower side bent part (18), a concave part (18) connected to the outer peripheral lower side bent part and concave downward in can axis direction, a curl end part (20) connected to the concave part and include the edge (Fig 5).  One of ordinary skill in the art would have found it obvious to incorporate a concave part between the outer peripheral lower side bent part (2e) and curl end part (2a) of Nakagawa as suggested by Bull in order to have a curl resistant to lateral abuse (Bull, col. 1, ll. 58-60).
Regarding claim 2, Nakagawa further discloses curl end part having an end bent part whose diameter gradually reduced upward in the axial direction from the inside of the concave part in the radial direction, the end part being curved to be convex inward in the radial direction (Fig 5, end bent part angles upward and thus has a gradually reduced diameter).
Regarding claim 6-7, the modified Nakagawa teaches the can body of claim 1 but does not teach the dimensions of the bent part lying in the range as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and radius of the bent part to the range as recited in order to facilitate resistance to lateral abuse since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Nakagawa further discloses inner peripheral lower side bent part A, Fig 5 below), inner peripheral side cylindrical part (B, Fig 5 below), wherein mouth part is provided with a mouth part starting end part (C, Fig 5 below) connected to a top end part (D, Fig 5 below) of the neck part and curved to swell out in the radial direction with a reducing diameter upward in axial direction, inner peripheral lower side bent part (A) is curved to convex inward in radial direction from a top end of the mouth part starting end part, inner peripheral side cylindrical part (B) is connected to a top end of the inner periphery lower side bent part and extends vertically upward in the axial direction at an innermost position of the mouth part, the curl part (2) is connected to a top end of the inner peripheral side cylindrical part. (Fig 5 below).

    PNG
    media_image1.png
    865
    740
    media_image1.png
    Greyscale

Regarding claim 9-10, the modified Nakagawa teaches the can body of claim 1 but does not teach the dimensions of the outer surface of the mouth part and outer surface of the inner peripheral lower side bent part lying in the range as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and radius of the bent part to the range as recited in order to facilitate resistance to lateral abuse since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Nakagawa further discloses on the vertical cross section parallel to the axial direction (Fig 5), the curl part (2) further includes an inner peripheral upper side bent part (E, Fig 5 above) bent to spread outward in radial direction from a top end of the inner peripheral side cylindrical part (B), the folded top part (F, Fig 5 above) folded from an outer peripheral edge of the inner peripheral upper side bent part (E) and the outer peripheral lower side bent part (I, Fig 5 above) continues to a lower end of the outer peripheral side cylindrical part (H) (Fig 5 above).
Regarding claims 12-19, the modified Nakagawa teaches the can body as recited but does not teach the recited range of dimensions.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and radius the parts to the range as recited in order to facilitate resistance to lateral abuse since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Bull and US 2020/0156139 to Ross et al. (Ross).
Regarding claim 5, the modified Nakagawa further discloses concave part (18, Bull) formed along a circumferential direction as single annulus but does not teach the concave part formed intermittently such that there was a plurality of concave parts formed along circumferential direction.  However, Ross discloses a container with intermittent catches (166) along a circumferential direction instead of a single catch and one of ordinary skill in the art would have found it obvious to utilize a functionally equivalent plurality of intermittent concave parts of Nakagawa rather than single concave annulus part as suggested by Ross in order to resist lateral abuse since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. In response to applicant's argument that incorporating a concave part between the outer peripheral lower side bend part and curl end part as suggested by Bull would destroy the invention and would no longer have outer peripheral side cylindrical part extending downward, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant argues that incorporating the concave part would change the outer peripheral side cylindrical part from extending downward in a direction parallel to axial direction.  This is not persuasive because the modification is made on the curl end part (2a) where the concave part will be located and thus the outer peripheral side cylindrical part (H) would not be affected.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Ross is directed to a plurality of hooks and not a plurality of concave and convex parts.  However, Ross discloses a single continuous catch to be functionally equivalent to a plurality of intermittent catches and using such a teaching one of ordinary skill in the art would have found it obvious to substitute the single continuous concave part with a plurality of intermittent concave parts since both are functionally equivalent and achieve the same functionality of resisting lateral abuse.  Applicant argues that there is no convex part; however, Bull discloses a plurality of convex parts (4, 18, Fig 6) adjacent the concave part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735